ORDER
Thomas Nathaniel Rhoad, III, a person admitted to the practice of law in South Carolina, has tendered his resignation, with the stipulation that he will never apply for readmission, in a letter addressed to the Clerk of this Court.
It appears that he has been indicted and charged with Unlawfully Importing Schedule I Controlled Substances, Unlawfully Transporting U. S. Currency, Evasion of Income Taxes and Participating in a Continuing Criminal Enterprise in the U- S. District Court of South Carolina. This Court has heretofore, upon application of the Board of Commissioners on Grievances and Discipline, temporarily suspended him from the practice of law.
It is, therefore, ordered that the resignation of Thomas Nathaniel Rhoad, III, be accepted. He shall deliver his Certificate of Admission to Practice to the Clerk of the Supreme Court within ten (10) days from the date of this Order, and his name shall be irrevocably stricken from the roll of attorneys.
In addition, he shall promptly notify, or cause to be notified, by certified mail, return receipt requested, all clients currently being represented in pending matters in this State, of his resignation.
He shall file an affidavit with the Clerk of the Supreme Court within fifteen (15) days of the issuance of this Order showing that he has fully complied with the provisions of this Order.
Let this Order be published with the Opinions of this Court.
Ness, J., not participating.